Citation Nr: 1035303	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  06-20 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating for individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to May 1965.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision, dated in November 2004, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas.  


FINDING OF FACT

The Veteran's rating never reaches above 50 percent, there is 
insufficient probative evidence that the service-connected low 
back disability renders the Veteran unable to secure or follow a 
substantially gainful occupation, and the Director of 
Compensation and Pension found that entitlement to an 
extraschedular evaluation for TDIU was not warranted.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155 
(West 2002); 
38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
provide examples of the types of medical and lay evidence that 
may be obtained or requested; (3) and further notify the claimant 
that "should an increase in disability be found, a disability 
rating will be determined by applying relevant [DC's]," and that 
the range of disability applied may be between 0% and 100% 
"based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Substantially compliant notice was sent in June 2004 and March 
2006, and the claim was readjudicated in a May 2006 and May 2009 
supplemental statements of the case.  See Mayfield, 444 F.3d at 
1333.  VA has also done everything reasonably possible to assist 
the Veteran with respect to his claim for benefits, such as 
obtaining medical records, providing VA examinations, obtaining 
Social Security Administration (SSA) records, obtaining an 
opinion from the Director of Compensation and Pension services, 
and afforded the Veteran the opportunity to present testimony 
before the Board.  Consequently, the Board finds that the duty to 
notify and assist has been satisfied.

TDIU

The Veteran contends that his low back condition renders him 
unable to work.  He had to stop working because his back pain 
rendered him unable to perform his occupational tasks.  

Total disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the veteran is 
unable to secure or follow a substantially gainful occupation as 
a result of service-connected disabilities, provided that if 
there is only one such disability, such disability shall be 
ratable as 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable at 
40 percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
In reaching such a determination, the central inquiry is "whether 
the veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability."  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  

Service connection is in effect for spondylolisthesis of the 
lumbar spine at 50 percent.  Because the Veteran's combined 
rating has never reached 60 percent, TDIU is only available if 
the Veteran has been rendered unemployable solely due to the 
service-connected disability regardless of the total rating 
percentage currently assigned.  In other words, TDIU is only 
available if an extraschedular rating is warranted.  

An extraschedular total rating based on individual 
unemployability may be assigned in the case of a veteran who 
fails to meet the percentage requirements but who is unemployable 
by reason of service-connected disability.  38 C.F.R. § 4.16(b).  
For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability on an extraschedular 
basis, the record must reflect some factor which takes the case 
outside the norm.  The sole fact that a claimant is unemployed or 
has difficulty obtaining employment is not enough.  A disability 
rating in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate question 
is whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

A review of the evidence reveals that the Veteran was employed 
until the 1990s.  The Veteran was then awarded SSA benefits in 
1994 based on the severity of his alcoholism and depression.  See 
September 1994 SSA decision.  

A September 2003 VA examination record reflects the Veteran's 
history of being unemployed for 14 years.  The Veteran reported 
that he had been a carpenter, and he indicated that he had had to 
stop working secondary to an inability to continue to do the 
activities required secondary to his back pain.  The record does 
not present any opinion from the examiner as to the Veteran's 
employability.  

A July 2006 VA examination record reflects the Veteran's history 
that he worked in construction, performing carpentry and 
electrical work and putting in floor tiles, until approximately 
12 years earlier when he stopped working.  After examination, 
review of the file, and discussion with the Veteran, the examiner 
believed that, "from a practical standpoint, [the Veteran] is 
unemployable."  The examiner noted that the Veteran had not 
worked for twelve years, per the Veteran's history, that the 
Veteran was unable to do the construction work that he did 
before, and that he was "not qualified by training, experience, 
or education to do anything else." 

In October 2006, the RO requested that the case be given 
extraschedular consideration.  An April 2007 decision by the 
Director, Compensation and Pension Service, determined that a 
review of all the available evidence did not show that the 
service connected low back disability, alone, rendered the 
Veteran unable to engage in any type of gainful employment.  The 
decision specifically took into account the Veteran's employment 
history, his substance abuse history, and the findings documented 
in the SSA, treatment, and examination records dating during the 
appellate period.  The Director stated that the available medical 
evidence showed that the Veteran's back condition was 
appropriately evaluated and did not meet the criteria for an 
increased evaluation on a schedular or extraschedular basis.  He 
indicated that a review of all available evidence did not show 
that the limitations solely due to the Veteran's 
spondylolisthesis presented such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  The Director also found that the 
evidence did not show that the Veteran was unable to perform all 
types of gainful employment.  He noted that, in addition to the 
low back disability, the Veteran had been diagnosed with severe 
osteoarthritis of the left knee (for which a cane had been 
prescribed and total knee replacement had been considered), 
gastroesophageal reflex disease (GERD), chronic obstructive 
pulmonary disease (COPD), and anxiety disorder.  The Director 
also noted that the Veteran had a substantial history of 
longstanding substance abuse problems, for which the Veteran had 
several periods of hospitalization.  The Director indicated that 
although the lumbar spine disorder did cause some functional 
limitations, available evidence failed to show that the condition 
alone rendered the Veteran unable to work.  The Director 
acknowledged that the 2006 VA examiner had found the Veteran 
unemployable from a "practical standpoint."  The Director 
determined that the examiner did not provide a detailed 
explanation for this opinion, however.  The Director explained 
that although the examiner "mentioned the Veteran's lack of 
employment for the previous 12 years, education, past employment 
and training," the examiner did not discuss the functional 
restrictions related to the severe osteoarthritis of the left 
knee, COPD, GERD, or psychiatric problems (including substance 
abuse problems), and he found the examiner's opinion was based on 
factors other than objective medical findings solely related to 
the service-connected back condition.  In sum, the Director found 
that the available evidence did not support entitlement to 
individual unemployability benefits on an extraschedular basis.  

An April 2008, VA examination record reflects the Veteran's 
history of being self-employed in construction until 
approximately 14 years earlier because of his back.  After 
examination, review of the file, and discussion with the Veteran, 
the examiner, who had also conducted the 2006 VA examination, 
stated that the Veteran "would not be able to perform tasks of 
carpentry, laying floor tile, or electrical work because of his 
back condition due to the requirements for lifting, prolonged 
standing, bending, and kneeling."  The examiner stated that his 
opinion was based solely on his examination and X-rays.  

The matter was then again referred for extraschedular 
consideration, and, in a September 2008 decision, the Director, 
Compensation and Pension Service, determined that a review of all 
the available evidence still did not show that the Veteran's 
service connected low back disability alone rendered him unable 
to engage in any type of gainful employment.  The Director noted 
that TDIU on an extraschedular basis was previously denied on the 
basis that the evidence did not demonstrate that the Veteran was 
rendered unemployable solely due to his service-connected low 
back disability.  He also noted that the record contained 
additional treatment and examination records as well as an 
opinion from a VA examiner that the Veteran would not be able to 
perform tasks of carpentry, laying floor tile, or electrical work 
because of his back condition.  The Director stated that 
"although the VA examiner, in April 2008, indicated that the 
Veteran is unable to perform carpentry/electrical work due to his 
service-connected back condition, a review of the longitudinal 
clinical record disclose[d] that the Veteran's employability 
obstacles have historically been more consistently related to his 
substance abuse and depression."  In support of this finding, 
the Director noted that the SSA had determined that the Veteran 
was disabled for employment due to his alcoholism and depression 
and that the record was replete with entries related to these 
nonservice-connected conditions.  The Director also noted that, 
"notwithstanding the VA examiner's opinion," "review of the 
examination report disclosed objective findings of flexion only 
limited to 45 degrees and no radiculopathy or other lower 
extremity symptomatology related to the service-connected back 
disability."  The Director reported that although the Veteran 
clearly had a lumbar spine disability with some economic 
impairment, the limited symptomatology demonstrated was 
insufficient to incapacitate the Veteran from securing and 
maintaining gainful employment.  The Director further reported 
that "obviously" the symptomatology would produce some 
limitation in the Veteran's ability to function in any manual 
occupation.  However, the Director found that there was no 
evidence of record suggestive that the Veteran was precluded from 
performing all forms of gainful employment, to include sedentary 
employment.  

A December 2008 VA examination record reflects the Veteran's 
history of not working since 1993.  The Veteran stated that he 
had previously worked as a land surveyor and in hotel 
maintenance, and he indicated that he had stopped working due to 
his back pain.  The record does not present any opinion on 
employability.  

In April 2009, a VA physician submitted a statement indicating 
that the Veteran was not able to work because of his chronic 
obstructive lung disease and chronic low back pain.  

Upon consideration of the foregoing, the Board finds that the 
decisions of the Director, Compensation and Pension Service, is 
supported by the objective medical evidence of record.  The 
Director's decisions contain well-reasoned rationale that makes 
reference to pertinent medical data from the record.  While the 
Board does find that the evidence shows that the veteran's 
service connected disabilities have some impact on employment, 
the Board agrees with the Director that this level of impairment 
is adequately reflected in the percentage of disability that the 
Veteran currently receives, and that the evidence does not show 
that the Veteran is unemployable solely due to his service 
connected disabilities.

The Board notes that the evidence includes findings that the 
Veteran's low back disability results in an inability to work.  
See, e.g., April 2009 physician's statement; July 2006 and April 
2008 VA examination records.  These opinions are not sufficiently 
probative evidence with which TDIU can be granted on an 
extraschedular basis, however.  Review of the opinions reveal 
that none of the authors provide any explanation for the 
conclusion, other than merely stating that the Veteran has 
limited tolerance for bending, kneeling, and standing, and it is 
unclear how, medically, the authors came to the conclusion that 
any gainful employment, including sedentary, was prohibited.  
Based on the absence of a clear rationale, the Board finds that 
the opinions have limited probative value which is outweighed by 
the collective probative value of the countervailing evidence, 
particularly the findings of the Director of the Compensation and 
Pension Services.  

Thus, considering all evidence of record, particularly the 
decisions by the Director, Compensation and Pension Service; the 
Board finds that the preponderance of the evidence of record is 
against a finding that the Veteran is entitled to a higher rating 
based on an extraschedular basis.  


ORDER

TDIU is denied.  



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


